Harris Associates L.P., Harris Associates Securities L.P. and Harris Associates Investment Trust Code of Ethics and Statement on Insider Trading As Amended November 13, 2007 I.DEFINITIONS A. Firm or Harris.The term "Firm" or "Harris" shall include Harris Associates L.P. (“HALP”) and Harris Associates Securities L.P. (“HASLP”). B. Trust. The term "Trust" shall mean Harris Associates Investment Trust, including any series of shares of beneficial interest of the Trust (each, a "Fund"). C. Employee.The term "Employee" shall include any person employed by the Firm, whether on a full or part-time basis and all partners, officers, shareholders and directors (other than Non-Access Directors (as defined below)) of the Firm. D. Access Person.The term “Access Person” shall have the meaning set forth in Section 17j-1(a)(1) of the Investment Company Act of 1940 and rules thereunder (the “Act”) and Section 204A-1(e)(1) of the Investment Advisers Act of 1940 (the “Advisers Act”).Accordingly, Access Person means any director, officer, general partner, or Advisory Person (as defined below) of the Trust or HALP, but shall not include (1) any trustee of the Trust who is not an “interested person” of the Trust; (2) any trustee of the Trust who is designated an “interested person”, as defined in Section 2(a)(19) of the Investment Company Act of 1940, but is not a director, officer, general partner or Advisory Person of HALP, HASLP or Harris Associates, Inc.; and (3) in the case of HALP, shall not include any Non-Access Director. E. Advisory Person.The term “Advisory Person” shall have the meaning set forth in Section 17j-1(a)(2) of the Act.Accordingly, Advisory Person means any Employee of the Firm, who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of Covered Securities (as defined below) by a Client (as defined below), or whose functions relate to the making of any recommendations with respect to purchases and sales.For the purpose of this Code, each Employee of the Firm with an office at the Firm’s principal place of business shall be deemed to be an Advisory Person. F. Persons Subject to this Code.Each Employee is subject to this Code.In addition, Non-Access Directors are subject to the following provisions of this Code: II.A, II.B, II.C.i, II.J, and III (other than III.B.3 (i), (ii) and (iv) and the last sentence of III.B.4). G. Covered Security.The term “Covered Security” shall have the meaning set forth in Section 2(a)(36) of the Act1, including any right to acquire such security, except that it shall not include securities which are direct obligations of the Government of the United States, bankers’ acceptances, bank certificates of deposit, commercial paper, high quality short-term debit instruments (including repurchase agreements), and shares issued by open-end investment companies other than Reportable Funds (defined below).In addition, all exchange-traded funds ("ETFs"), whether registered as open-end management companies or unit investment trusts, shall be treated as Covered Securities for reporting purposes only. 1 Sec. 2(a)(36) “Security” means any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, pre-organization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency, or, in general, any interest or instrument commonly known as a “security,” or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. 1 H. Reportable Fund.The term “Reportable Fund” shall have the meaning set forth in Section 204A-1(e)(9) of the Advisers Act.Reportable Fund means any investment company registered under the Act that is advised or sub-advised or distributed by the Firm or any affiliated company (e.g. IXIS Asset Management Advisers, Loomis Sayles, or Hansberger).Reportable Funds include, for example, open-ended investment companies and closed-end funds2.A current list of Reportable Funds is maintained on the Compliance page of the Firm’s intranet site. I. Beneficial Interest or Ownership. The term "beneficial interest or ownership" shall be interpreted in the same manner as it would be under Rule 16a-1(a)(2) under the Securities Exchange Act of 1934 in determining whether a person is subject to the provisions of Section 16 of the Securities Exchange Act of 1934 and rules thereunder, which includes any interest in which a person, directly or indirectly, has or shares a direct or indirect pecuniary interest.A pecuniary interest is the opportunity, directly or indirectly, to profit or share in any profit derived from any transaction.Each person will be assumed to have a pecuniary interest, and therefore, beneficial interest or ownership, in all securities held by that person, that person’s spouse, all members of that person’s immediate family and adults sharing the same household with that person (other than mere roommates) and all minor children of that person and in all accounts subject to their direct or indirect influence or control and/or through which they obtain the substantial equivalent of ownership, such as trusts in which they are a trustee or beneficiary, partnerships in which they are the general partner, corporations in which they are a controlling shareholder or any other similar arrangement.Any questions an Employee may have about whether an interest in a security or an account constitutes beneficial interest or ownership should be directed to the Firm's General Counsel or Compliance Department.Examples of beneficial interest or ownership are attached as Appendix A. J. Client.The term “Client” shall mean any client of HALP, including any Fund. 2 Reportable Funds that are money market funds are not subject to the Code’s reporting requirements or holding periods (see Section II.G – Procedures to Implement Trading Restrictions and Reporting Obligations). 2 K. Special Compliance Person.The term “Special Compliance Person” shall mean the current Compliance Officer of IXIS Asset Management – North America. L. Non-Access Director.The term “Non-Access Director” shall mean any person who is a Director of Harris Associates, Inc., the corporate general partner of HALP and HASLP, but who is not an officer or employee of any of HALP, HASLP or Harris Associates, Inc. and who meets all of the following conditions: i) He or she, in connection with his or her regular functions or duties, does not make, participate in or obtain information regarding the purchase or sale of Covered Securities by a registered investment company, and whose functions do not relate to the making of recommendations with respect to such purchases or sales; ii) He or she does not have access to nonpublic information regarding any Firm clients’ purchases or sales of securities (other than information contained in standard account statements or reports that the Firm may furnish to such person in his or her capacity as a client of the Firm), or nonpublic information regarding the portfolio holdings of any Reportable Fund; and iii) He or she is not involved in making securities recommendations to Firm clients, and does not have access to such recommendations that are nonpublic (other than information contained in standard account statements or reports that the Firm may furnish to such person in his or her capacity as a client of the Firm). 3 II.CODE OF ETHICS II. A. GENERAL STATEMENT Harris seeks to foster a reputation for integrity and professionalism.That reputation is a vital business asset.The confidence and trust placed in us by investors in mutual funds and clients with accounts advised by the Firm is something that is highly valued and must be protected. The Firm owes a fiduciary duty to its advisory clients, and the fundamental principle of the Firm is that at all times the interests of its Clients come first.As a result, any activity which creates even the suspicion of misuse of material non-public information by the Firm or any of its Employees, which gives rise to or appears to give rise to any breach of fiduciary duty owed to any Client, or which creates any actual or potential conflict of interest between any Client and the Firm or any of its Employees or even the appearance of any conflict of interest must be avoided and is prohibited. The Investment Company Act and rules make it illegal for any person covered by the Code, directly or indirectly, in connection with the purchase or sale of a security held or to be acquired by the Trust to: i) employ any device, scheme, or artifice to defraud the Trust; ii) make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in light of cir­cumstances under which they are made, not misleading or in any way mislead the Trust regarding a material fact; iii) engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the Trust; or iv) engage in any manipulative practice with respect to the Trust. The restrictions on personal securities transactions contained in this Code are intended to help the Firm monitor for compliance with these prohibitions. Additionally, the federal securities laws require that an investment adviser maintain a record of every transaction in any Covered Security and Reportable Fund in which an Access Person acquires any direct or indirect beneficial interest or ownership, except any transaction in an account in which the Access Person has no direct or indirect control or influence. To attempt to ensure that each Person Subject to this Code satisfies this Code and these record keeping obligations, the Firm has developed the following rules relating to personal securities trading, outside employment, personal investments with external investment managers and confidentiality. The General Counsel, Chief Executive Officer, and Chief Compliance Officer, acting in concert, have the authority to grant written waivers of the provisions of this Code in appropriate instances.However, the Firm expects that waivers will be granted only in rare instances, and some provisions of the Code that are mandated by the Act or the Advisers Act cannot be waived. 4 The Firm expects all Access Persons to comply with the spirit of the Code as well as the specific rules contained in the Code.Any violations of the Code must be reported promptly to the Firm’s Chief Compliance Officer. B. COMPLIANCE WITH FEDERAL SECURITIES LAWS More generally, Firm personnel and Non-Access Directors are required to comply with applicable federal securities laws at all times.Examples of applicable federal securities laws include: i) the Securities Act of 1933, Securities Act of 1934, Sarbanes-Oxley Act of 2002 and SEC rules thereunder; ii) the Investment Advisers Act of 1940 and SEC rules thereunder; iii) the Investment Company Act of 1940 and SEC rules thereunder; iv) Title V of the Gramm-Leach-Bliley Act of 1999 (privacy and security of client non-public information); and v) the Bank Secrecy Act, as it applies to mutual funds and investment advisers, and SEC and Department of the Treasury rules thereunder. C. RESTRICTIONS ON EMPLOYEE TRADING No trading activity by an Employee in any security in which an Employee has any beneficial interest or ownership which is also the subject of a Client portfolio purchase or sale shall disadvantage or appear to disadvantage such Client transaction. Further, the following specific restrictions apply to all trading activity for Advisory Persons: i) Any transaction in a security in anticipation of client orders ("frontrunning") is prohibited, ii) Any transaction in a security which is the subject of a Firm recommendation is prohibited until the tenth business day following the dissemination of the recommendation, or any longer period specified in this Code, iii) Any transaction in a security which the Advisory Person knows or has reason to believe is being purchased or sold or considered for purchase or sale3 by any investment company advised by the Firm is prohibited until the transaction by such investment company has been completed or consideration of such transaction has been abandoned,4 3A security is "being considered for purchase or sale"; the earlier of, when a recommendation to purchase or sell has been made and communicated or the security is placed on the research project list and, with respect to the person making the recommendation, when such person seriously considers making such a recommendation. 4Among the clients of the Firm are private investment partnerships (partnerships) in which various Employees of the Firm have equity interests.This trading prohibition shall not restrict purchases or sales for the accounts of such partnerships provided that the Trust and such accounts are treated fairly and equitably in connection with such purchases and sales. 5 iv) Any transaction in a security on the same day or within two business days after any Client, including a registered investment company, advised by the Firm has a pending or actual transaction is prohibited.If an Advisory Person places a same day order for such security prior to the Client placing an order, the Employee's order will be canceled, v) Any transaction involving options, single stock futures, or other derivatives relating to any security on the Firm's approved list or which are held by any investment company advised by the Firm that appears to evade the restrictions of the Code is prohibited, and vi) Any acquisition of an equity security in an initial public offering is prohibited. Additionally, no Employee of the Firm shall knowingly sell to or purchase from the Funds or the Trust any security or other property except, in the case of the Funds, securities issued by the Funds.Neither shall the Firm, HASL nor any Employee share in the profits or losses in any account of a customer carried by the Firm or HASL or any other NASD member, except to the extent provided for by Rule 205-3 of the Investment Advisors Act of 1940 and/or NASD Rule D. PRIVATE PLACEMENTS AND INVESTMENTS WITH EXTERNAL MONEY MANAGERS. No Advisory Person or Access Person shall acquire any security or interest in a private placement or commit initial capital to any account for which such person has any beneficial interest (other than non-affiliated mutual funds where the account is held directly at such fund) with an external investment manager without the prior written approval of the Firm’s Chief Executive Officer and Chief Compliance Officer.For purposes of this Code, “private placement” shall mean any limited offering that is generally not available to the public, including unregistered investment pool vehicles (e.g., hedge funds, commodity pools), Rule 144A securities, limited partnerships, etc. In deciding whether to grant approval, consideration will be given to whether the investment is consistent with the Firm’s investment philosophy and guidelines and should be offered to Clients, and whether the investment creates an actual conflict or the appearance of a conflict of interest.An Advisory Person who has acquired a security in a private placement must disclose that investment to the Firm’s Chief Executive Officer and Chief Compliance Officer if such Advisory Person later participates in the consideration of that issuer for inclusion on any list of securities approved for purchase by Firm clients. E. ADDITIONAL RESTRICTION ON FUND MANAGERS OF INVESTMENT COMPANY ACCOUNTS. Any Access Person who is a fund manager of any registered investment company that is advised by the Firm is prohibited from buying or selling a security for an account in which he or she has a beneficial interest within fifteen calendar days before and after the investment company that he/she manages trades in that security.Any profits realized on trades within the proscribed periods shall be required to be disgorged.5 6 F. CERTAIN ACCOUNTS EXEMPT FROM REQUIREMENTS OF CODE. Any account (including open-end investment companies and limited partnerships) for which the Firm acts as investment adviser or general partner shall be managed in accordance with the Firm’s trading procedures for a Client account.Any such account shall be exempt from the provisions of Sections C and E of Part II of this Code if:(1) the account has been seeded by affiliated persons of the firm and is being managed in anticipation of investments by persons not affiliated with the Firm; or (2) unaffiliated persons of the Firm are also invested in the account; or (3) the account is operated as a model portfolio in contemplation of management of client accounts in the same or a similar strategy. G. PROCEDURES TO IMPLEMENT TRADING RESTRICTIONS AND REPORTINGOBLIGATIONS. 1) Trading through Harris' Trading Desk. All Advisory Persons who have personal accounts that hold or can hold Covered
